Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 77-117 are pending in the application. Claim 77 is rejected. Claims 78-117 are withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20th, 2021 has been entered.

Election/Restrictions
Applicant has amended claim 77 to recite that LPEG “contains “two, three or 4 to 150 polyethylene blocks;” whereas Applicant’s elected species contains one polyethylene block. The instant claims are being examined according to MPEP 803.02 which states in section (III)(A): “If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration.” In this situation, examination is limited to the Markush claim (claim 77) and 

Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1 of 1) Claim(s) 77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. Soft Matter, 2012, 8 3419-3428.
Song et al. teach the following structure on page 

    PNG
    media_image1.png
    280
    366
    media_image1.png
    Greyscale
.
The structure above would at least appear to be embraced by instant formula (1) based on the following labels:

    PNG
    media_image2.png
    350
    366
    media_image2.png
    Greyscale
.
The structure above would be encompassed by formula (1) where LPEG contains two blocks and the total oxyethylene-unit number of LPEG is 6, n1-n4 are 2, L1-L6 are absent and U01 and U02 are trivalent phenyl rings, g is 0, k is 1, R01 is a hydroxyl group and Z1 and Z2 in some permutation form –CH2CH2-, i.e. where either one is considered –CH2CH2- and the other is absent or both are present and each is –CH2-. It is noted that the prior art contains multiple structures that would read on the instant claims in largely the same manner such as 6, 14a, 14b, 14c and even larger structures such as 3G where additionally pieces of the dendrimer are considered as part of F1 and F2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626